Case 6:20-cv-00176-JCB Document 90 Filed 05/21/21 Page 1 of 8 PageID #: 10325



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

                                                       )
 R.J. REYNOLDS TOBACCO COMPANY;                        )
 SANTA FE NATURAL TOBACCO                              )
 COMPANY, INC.; ITG BRANDS, LLC;                       )
 LIGGETT GROUP LLC; NEOCOM, INC.;                      )
 RANGILA ENTERPRISES INC.; RANGILA                     )
 LLC; SAHIL ISMAIL, INC.; and IS LIKE                  )
 YOU INC.;                                             )
                                                       )
                 Plaintiffs,                           )
                                                       )
 v.                                                    )
                                                       )
                                                                   CIVIL ACTION NO. 6:20-cv-00176
 UNITED STATES FOOD AND DRUG                           )
 ADMINISTRATION;                                       )
                                                       )
 UNITED STATES DEPARTMENT OF                           )
 HEALTH AND HUMAN SERVICES;                            )
                                                       )
 JANET WOODCOCK,                                       )
 in her official capacity as Acting Commissioner       )
 of the United States Food and Drug                    )
 Administration; and                                   )
                                                       )
 XAVIER BECERRA,                                       )
 in his official capacity as Secretary of the United   )
 States Department of Health and Human                 )
 Services;                                             )
                                                       )
                 Defendants.                           )



                       PLAINTIFFS’ THIRD MOTION TO EXTEND
                     POSTPONEMENT OF RULE’S EFFECTIVE DATE
        Plaintiffs respectfully request that the Court grant a third 90-day extension of the initial 120-

day postponement of the Rule’s effective date, without prejudice to Plaintiffs’ ability to seek additional

relief if it becomes necessary. 1 In support of this request, Plaintiffs state as follows:

        1
         A former Defendant—Norris Cochran—has left his official position. Accordingly, this
Motion is directed to his successor, Xavier Becerra, along with the three other defendants. Although
Case 6:20-cv-00176-JCB Document 90 Filed 05/21/21 Page 2 of 8 PageID #: 10326




        1.      On May 6, 2020, Plaintiffs and Defendants filed a joint motion requesting that the

Court postpone for 120 days the effective date of a Final Rule issued by the Food and Drug

Administration (“FDA”), which would require the use of eleven new graphic warnings on cigarette

packages and advertisements, see Tobacco Products; Required Warnings for Cigarette Packages and

Advertisements, 85 Fed. Reg. 15,638 (Mar. 18, 2020) (to be codified at 21 C.F.R. pt. 1141) (“the Rule”).

See Joint Mot., ECF No. 30, ¶¶ 1, 4, 7 (May 6, 2020). Defendants stipulated that, “[i]n light of the

disruptive effects of the global outbreak of COVID-19 on both the regulated community affected by

the Rule and on FDA, . . . justice require[d] a 120-day postponement of the Rule’s effective date, from
June 18, 2021, to October 16, 2021.” See id. ¶ 4. Plaintiffs explained that the Rule would cause

irreparable harm, including substantial compliance costs for the Manufacturer Plaintiffs. See id. ¶¶ 5–

6. Plaintiffs further noted that they would need to seek expedited relief from the Court if the joint

motion were not granted. See id. ¶ 5.

        2.      On May 8, 2020, the Court granted the parties’ joint motion. See Order, ECF No. 33

(May 8, 2020) (“Postponement Order”). The Court agreed that Plaintiffs would suffer “irreparable

injury absent postponement of the rule’s effective date” because they “would face imminent

compliance costs” and “those costs would not be reimbursed by the government if plaintiffs

prevail[ed] on the merits.” See id. at 1–2. The Court thus postponed the Rule’s effective date for 120

days—from June 18, 2021, to October 16, 2021—and set forth a briefing schedule to facilitate an

orderly and efficient resolution of this case. See id. at 1–4.

        3.      The parties then proceeded to file merits briefs in accordance with the schedule in the

Court’s May 8, 2020 order. See, e.g., Pls.’ Mot. for Summ. J. and a Prelim. Inj., ECF No. 34 (May 15,

2020); Defs.’ Combined Cross-Mot. for Summ. J. and Opp. to Pls.’ Mot., ECF No. 37 (July 2, 2020).



Defendants have not filed a substitution notice relating to Xavier Becerra, such substitution occurs
automatically under the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 25(d) (“An action does
not abate when a public officer who is a party in an official capacity . . . ceases to hold office while the
action is pending. The officer’s successor is automatically substituted as a party. Later proceedings
should be in the substituted party’s name . . . . The court may order substitution at any time, but the
absence of such an order does not affect the substitution.”).

                                                   -2-
Case 6:20-cv-00176-JCB Document 90 Filed 05/21/21 Page 3 of 8 PageID #: 10327




In addition, Defendants filed a motion to dismiss for improper venue. Defs.’ Mot. to Dismiss, ECF

No. 36 (July 2, 2020). These motions remain pending before the Court.

           4.   On November 23, 2020, Plaintiffs filed a motion seeking a 90-day extension of the

120-day postponement of the Rule’s effective date. See Pls.’ Mot. to Extend Postponement of Rule’s

Effective Date, ECF No. 76 (Nov. 23, 2020). Plaintiffs explained that “199 days ha[d] elapsed since

the Court postponed the Rule’s effective date, and the Manufacturer Plaintiffs [were again] . . . facing

the same imminent compliance costs that the original postponement was designed to address.” See id.

¶ 4. Specifically, Plaintiffs noted that the Manufacturer Plaintiffs would have to redesign packaging,
modify the printing process, purchase and engrave printing cylinders, print compliant packages, and

redesign, modify, and replace point-of-sale advertisements at hundreds of thousands of retailers. See

id. ¶ 4(a)–(d). Plaintiffs further explained that these steps would cost millions of dollars and thousands

of employee hours, which would be unrecoverable if Plaintiffs prevailed, and that the balance of

equities strongly favored granting a stay. See id. ¶¶ 4–6. Defendants opposed the motion. See Defs.’

Opp. to Mot. to Extend Postponement of Rule’s Effective Date, ECF No. 79 (Nov. 25, 2020).

           5.   Based on the “equitable reasons given in plaintiffs’ motion” and “the reasons stated in

the court’s [previous] order . . . postponing the effective date of the challenged rule,” the Court granted

Plaintiffs’ motion for an extension of the original postponement. See Order, ECF No. 80 (Dec. 2,

2020) (“Extension Order”). Accordingly, the Court postponed the Rule’s effective date and related

requirements for “an additional 90 days, until January 14, 2022.” Id. at 1 (“The court orders that the

effective date of the rule is postponed for an additional 90 days, until January 14, 2022. Any obligation

to comply with the Tobacco Control Act’s warning requirements, [1]5 U.S.C. § 1333(a)(1) and (b)(1),

and the additional requirements in 21 U.S.C. §§ 387c(a)(2) and 387t(a), is also postponed for an

additional 90 days, as is any other obligation to comply with a deadline tied to the effective date of the

rule.”).
           6.   On February 26, 2021, Plaintiffs filed a motion seeking a second 90-day extension of

the 120-day postponement of the Rule’s effective date. See Pls.’ Second Mot. to Extend Postponement

of Rule’s Effective Date, ECF No. 86 (Feb. 26, 2021). Plaintiffs explained that the “Manufacturer
                                                   -3-
Case 6:20-cv-00176-JCB Document 90 Filed 05/21/21 Page 4 of 8 PageID #: 10328




Plaintiffs [were] once again on the threshold of incurring the same irreparable and imminent

compliance costs” that Plaintiffs had previously identified. Id. ¶ 7. Defendants opposed the motion.

See Defs.’ Opp. to Pls.’ Mot. to Extend Postponement of Rule’s Effective Date, ECF No. 88 (Mar. 1,

2020).

         7.     In light of the “equitable reasons given in plaintiffs’ motion for an extension” and “the

reasons stated in the court’s [previous] order . . . postponing the effective date of the challenged rule,”

the Court granted Plaintiffs’ motion for a second extension of the original postponement. See Order,

ECF No. 89 (Mar. 2, 2021) (“Second Extension Order”). Accordingly, the Court postponed the Rule’s
effective date and related requirements for “an additional 90 days, until April 14, 2022.” Id. at 1 (“The

court orders that the effective date of the rule is postponed for an additional 90 days, until April 14,

2022. Any obligation to comply with the Tobacco Control Act’s warning requirements, 5 U.S.C.

§ 1333(a)(1) and (b)(1), and the additional requirements in 21 U.S.C. §§ 387c(a)(2) and 387t(a), is also

postponed for an additional 90 days, as is any other obligation to comply with a deadline tied to the

effective date of the rule.”).

         8.     Eighty days have passed since this Court’s most recent order granting a 90-day

extension. The Manufacturer Plaintiffs are once again on the verge of incurring the same irreparable

and imminent compliance costs that were identified in the previous joint motion for a stay, the first

and second motions to extend postponement of Rule’s effective date, and the merits briefs and

supporting declarations, and that the previous postponement orders were designed to address. See

Joint Mot. ¶¶ 5–6; Pls.’ Mot. to Extend Postponement ¶¶ 4–5; Pls.’ Second Mot. to Extend

Postponement ¶ 7; Pls.’ Mot. for Summ. J. and Prelim. Inj. at 59–64; Decl. of Lamar W. Huckabee,

ECF No. 34-5 (May 15, 2020) (attached as Exhibit A); Decl. of Kim Reed, ECF No. 34-6 (May 15,

2020) (attached as Exhibit B); Decl. of Francis G. Wall, ECF No. 34-7 (May 15, 2020) (attached as

Exhibit C); Pls.’ Combined Reply and Resp., ECF No. 59, at 39–40. The legal analysis and balance of
the equities are indistinguishable from the previous extension motions, which this Court granted on

December 2, 2020, and March 2, 2021. See Extension Order at 1; Pls.’ Mot. to Extend Postponement


                                                   -4-
Case 6:20-cv-00176-JCB Document 90 Filed 05/21/21 Page 5 of 8 PageID #: 10329




¶¶ 5–6; Second Extension Order at 1; Pls.’ Second Mot. to Extend Postponement ¶¶ 6–7. Another

extension is therefore warranted under 5 U.S.C. § 705.

        9.      Accordingly, Plaintiffs request an additional 90-day extension of the postponement of

the Rule’s effective date and related requirements, from April 14, 2022, to July 13, 2022. Plaintiffs

further request that the additional 90-day extension be granted without prejudice to Plaintiffs’ right to

move for additional relief at a later date, including another motion requesting a further postponement

of the Rule’s effective date, and without prejudice to Plaintiffs’ pending motions.

        10.     As detailed in the certificate of conference, counsel for Plaintiffs and Defendants have
discussed Plaintiffs’ intention to file this motion, and Defendants’ counsel has informed Plaintiffs’

counsel that Defendants oppose this motion for substantially the same reasons set forth in

Defendants’ oppositions to Plaintiffs’ previous motions for a 90-day extension.




                                                  -5-
Case 6:20-cv-00176-JCB Document 90 Filed 05/21/21 Page 6 of 8 PageID #: 10330



 Respectfully submitted,                             May 21, 2021

 /s/Ryan J. Watson                                   Philip J. Perry (D.C. Bar No. 148696)*
 Ryan J. Watson*                                     Monica C. Groat (D.C. Bar No. 1002696)*
 D.C. Bar No. 986906                                 Nicholas L. Schlossman (D.C. Bar No. 1029362)*
         Lead Attorney                               LATHAM & WATKINS LLP
 Christian G. Vergonis*                              555 Eleventh Street NW
 D.C. Bar No 483293                                  Suite 1000
 Alex Potapov*                                       Washington, DC 20004
 D.C. Bar No. 998355                                 Tel: (202) 637-2200
 JONES DAY                                           Fax: (202) 637-2201
 51 Louisiana Avenue, N.W.                           philip.perry@lw.com
 Washington, DC 20001-2113                           monica.groat@lw.com
 Telephone: 202-879-3939                             nicholas.schlossman@lw.com
 Facsimile: 202-626-1700                             Attorneys for Plaintiff ITG Brands, LLC
 rwatson@jonesday.com
 cvergonis@jonesday.com                              Meaghan VerGow*
 apotapov@jonesday.com                               D.C. Bar No. 977165
                                                     Scott Harman-Heath*
 Autumn Hamit Patterson                              D.C. Bar No. 1671180
 Texas Bar No. 24092947                              O’MELVENY & MYERS LLP
 JONES DAY                                           1625 Eye Street, N.W.
 2727 North Harwood Street, Suite 500                Washington, D.C. 20006
 Dallas, TX 75201-1515                               Telephone: 202-383-5504
 Telephone: 214-220-3939                             Facsimile: 202-383-5414
 Facsimile: 214-969-5100                             mvergow@omm.com
 ahpatterson@jonesday.com                            sharman@omm.com
 Counsel for Plaintiffs R.J. Reynolds Tobacco Co.,   Leonard A. Feiwus*
 Santa Fe Natural Tobacco Co., Neocom, Inc.,         N.Y. Bar No. 2611135
 Rangila Enterprises Inc., Rangila LLC, Sahil        Nancy E. Kaschel*
 Ismail, Inc., and Is Like You Inc.                  N.Y. Bar No. 2839314
 * admitted pro hac vice                             Deva Roberts*
                                                     N.Y. Bar No. 5110846
                                                     KASOWITZ BENSON TORRES LLC
                                                     1633 Broadway
                                                     New York, NY 10019
                                                     Telephone: 212-506-1785
                                                     Facsimile: 212-835-5085
                                                     LFeiwus@kasowitz.com
                                                     NKaschel@kasowitz.com
                                                     DRoberts@kasowitz.com

                                                     Counsel for Plaintiff Liggett Group LLC




                                                     -6-
Case 6:20-cv-00176-JCB Document 90 Filed 05/21/21 Page 7 of 8 PageID #: 10331



                                   CERTIFICATE OF SERVICE
        I hereby certify that on May 21, 2021, a true and correct copy of the foregoing was

electronically filed with the clerk of court for the U.S. District Court for the Eastern District of Texas,

using the CM/ECF system, which will send a notice of electronic filing to all counsel of record.



                                                                 /s/Ryan J. Watson
                                                                 Ryan J. Watson*
                                                                 D.C. Bar No. 986906
                                                                         Lead Attorney
                                                                 JONES DAY
                                                                 51 Louisiana Avenue, N.W.
                                                                 Washington, DC 20001-2113
                                                                 Telephone: 202-879-3939
                                                                 Facsimile: 202-626-1700
                                                                 rwatson@jonesday.com

                                                                 Counsel for Plaintiffs R.J. Reynolds Tobacco
                                                                 Co., Santa Fe Natural Tobacco Co.,
                                                                 Neocom, Inc., Rangila Enterprises Inc.,
                                                                 Rangila LLC, Sahil Ismail, Inc., and Is
                                                                 Like You Inc.




                                                   -7-
Case 6:20-cv-00176-JCB Document 90 Filed 05/21/21 Page 8 of 8 PageID #: 10332




                              CERTIFICATE OF CONFERENCE

       I hereby certify, pursuant to Local Rule CV-7(i), that (1) I complied with the meet and confer

requirement in Local Rule CV-7(h), and (2) this motion is opposed.

       I have conducted the personal conference required by Local Rule CV-7(i). Specifically, I

emailed Defendants’ counsel on May 13, 2021, to inform them of Plaintiffs’ intention to seek an

additional postponement of 90 days. The next day, on May 14, 2021, I, along with Alex Potapov, had

a telephone conference with Stephen M. Pezzi to discuss Plaintiffs’ request for an additional

postponement of the Rule’s effective date, as well as Defendants’ position with respect to that motion.

After a collegial discussion where both sides discussed the issues in good faith, Defendants’ counsel

stated that Defendants oppose the motion for substantially the same reasons that Defendants opposed

Plaintiffs’ first and second motions to extend the postponement. The conference participants then

concluded that the discussion had ended in an impasse, leaving an open issue for the Court to resolve.


                                                               /s/Ryan J. Watson
                                                               Ryan J. Watson*
                                                               D.C. Bar No. 986906
                                                                       Lead Attorney
                                                               JONES DAY
                                                               51 Louisiana Avenue, N.W.
                                                               Washington, DC 20001-2113
                                                               Telephone: 202-879-3939
                                                               Facsimile: 202-626-1700
                                                               rwatson@jonesday.com

                                                               Counsel for Plaintiffs R.J. Reynolds Tobacco
                                                               Co., Santa Fe Natural Tobacco Co.,
                                                               Neocom, Inc., Rangila Enterprises Inc.,
                                                               Rangila LLC, Sahil Ismail, Inc., and Is
                                                               Like You Inc.




                                                 -8-
